Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Abigail J. Griffin on February 01, 2021.

The application has been amended as follows: 

Claim 1 has been re-written as follows: --1. A biosensing system comprising: 
a biosensor; 
a light source disposed to irradiate said biosensor, so as to generate at least two of a coupled light beam, a reflected light beam, a transmitted light beam or a diffracted light beam; 

a second photodetector disposed to measure an intensity of a second light beam to obtain a second intensity value, the second light beam being a second type of light beam selected from the group consisting of the coupled light beam, the reflected light beam, the transmitted light beam and the diffracted light beam that is generated and that is indicative of an effect of the analyte on light, the second type of light beam being different from the first type of light beam; and 
a calculator connected to said first and second photodetectors for receiving the first and second intensity values respectively therefrom, and performing compensation calculation based at least on the first and second intensity values;
wherein the compensation calculation is performed on the first and second intensity values in one of the following: dividing the first intensity value by the second intensity value; subtracting the first intensity value from the second target intensity value; multiplying the first intensity value by a predetermined first coefficient, multiplying the second intensity value by a predetermined second coefficient different from the first coefficient, and dividing a product of the first intensity value and the first coefficient by a product of the second intensity value and the second coefficient; multiplying the first intensity value by a predetermined first coefficient, multiplying the second intensity value by a predetermined second coefficient different from the first coefficient, and subtracting --


Claim 8 has/have been canceled. 
















Amendment
The amendment filed on 01/26/2021 has been entered into this application. 
Response to Arguments
Applicant’s arguments/remarks, (see pages 7-9), filed on 01/26/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Claim 8 are cancelled.
Allowable Subject Matter
Claim 1 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the compensation calculation is performed on the first and second intensity values in one of the following: dividing the first intensity value by the second intensity value; subtracting the first intensity value from the second target intensity value; multiplying the first intensity value by a predetermined first coefficient, multiplying the second intensity value by a predetermined second coefficient different from the first coefficient, and dividing a product of the first intensity value and the first coefficient by a product of the second intensity value and the second coefficient; multiplying the first intensity value by a predetermined first coefficient, multiplying the second intensity value by a predetermined second coefficient different from the first coefficient, and subtracting a product of the first intensity value and the first coefficient from a product of the second intensity value and the second coefficient; normalizing the first intensity value and the second intensity value, and dividing the normalized first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886